Citation Nr: 1224791	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-38 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for left leg varicose veins prior to July 2, 2008, in excess of 40 percent prior to April 21, 2010, and in excess of 60 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for right leg varicose veins prior to July 2, 2008, in excess of 40 percent prior to April 21, 2010, and in excess of 60 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.

(The issue of whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is addressed in a separate decision).
  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from July 1973 to July 1975.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 


FINDINGS OF FACT

1.  Prior to July 2, 2008, the Veteran's varicose veins were manifested by occasional edema and skin ulcers, healed scars consistent with prior ulceration, mild skin discoloration, pain, and non-pitting swelling.  The varicose veins were described as chronic, significant, superficial, advanced, and/or severe with mild to moderate functional impairment; persistent or massive board-like edema, stasis pigmentation, eczema, subcutaneous induration, persistent ulceration, and/or constant pain at rest was not shown.

2.  Prior to April 21, 2010, the Veteran's varicose veins were manifested by multiple disfiguring tortuous veins with frequent edema in the legs and feet, decreased functional ability and pain, diminished distal and peripheral pulses, significant reflux in the saphenous veins and/or left deep venous system, and significant venous stasis changes with moderate to severe functional impairment; persistent ulceration or massive board-like edema with constant pain at rest was not shown. 

3.  From April 21, 2010, the Veteran's varicose veins were manifested by stasis discoloration from mid-calf to the tips of the toes, left medial ankle lesion, skin discoloration consistent with stasis dermatitis, pain, areas of hyper-pigmentation consistent with healed ulcerations, generalized swelling, persistent stasis pigmentation or eczema, and persistent edema bilaterally incompletely relieved with elevation; massive board-like edema with constant pain at rest was not shown. 

4.  The Veteran's service-connected left and right leg varicose veins are not are of such severity to preclude him from obtaining or maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for bilateral varicose veins in excess of 20 percent prior to July 2, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

2.  The criteria for an evaluation for bilateral varicose veins in excess of 40 percent prior to April 21, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

3.  The criteria for an evaluation for bilateral varicose veins in excess of 60 percent from April 21, 2010, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2011).

4.  The criteria for entitlement to a total disability rating based on individual unemployability due to a service-connected disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In August 2003, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claims for varicose veins of the left and right legs.  Specifically, the Veteran was advised to submit evidence showing this service-connected disability increased in severity or got worse.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  With respect to his claim of entitlement to a total disability rating based on individual unemployability (TDIU), the Veteran was advised to submit evidence showing that he was unable to get or follow substantially gainful employment because of his service-connected disability.  See also, October 2003 notice letter.  

In February 2006, the Veteran was informed of what information and evidence was required to substantiate the TDIU claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was further advised in August 2007 and June 2008 of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his condition, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  The Veteran was also encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The Veteran's claims were readjudicated following this notice by way of a supplemental statement of the case dated April 2012.

In light of the foregoing, the Board finds that a reasonable person could be expected to understand what information and evidence was required to substantiate the increased rating claims for varicose veins and TDIU.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was afforded the opportunity to provide testimony in support of his claim, but declined this opportunity.  The Veteran also had representation during the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All of the relevant facts have been properly developed, and all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and available post-service treatment records have been obtained.  Evidence of record also reflects that the Veteran received Social Security benefits for several years.  Efforts to obtain these records were unsuccessful and VA was notified on two separate occasions that Social Security Administration records pertaining to the Veteran were destroyed.  See reports dated December 2011 and February 2012.  The Veteran was notified of this information in March 2012.

The Veteran also identified as relevant records from the Jacobetti Veterans Home.  Efforts to obtain these records were unsuccessful and correspondence from this facility indicated that these records were no longer available.  See December 2003 letter.  It was noted, however, that the Veteran received care from this facility from May to July 1996 (i.e., prior to the appeal period).  The Veteran was notified of this information in September 2005.    

The Veteran was also afforded VA examinations in conjunction with his increased rating claims for varicose veins and TDIU.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran's claims were previously before the Board in November 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran VA examinations.  The development was completed as directed and the Veteran's claims are before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Factual Background

In April 2003, the Veteran presented as a "walk-in" to a private emergency department.  He reported subjective complaints of bilateral leg pain, numbness, and problems walking, as well as knee pain after a slip-and-fall accident.  A physical examination revealed evidence of "severe" varicose veins.  The Veteran's calves were tender bilaterally with 1+ edema.  The diagnosis was chronic leg pain secondary to superficial thrombophlebitis.  Chronic knee pain was also diagnosed.  The Veteran was referred for physical therapy and advised to follow-up with his doctor.  The Veteran was prescribed a wheeled walker in July 2003.

The Veteran was afforded a VA podiatry consultation in July 2003.  Examination of the Veteran's ankles and legs revealed varicose veins with mild discoloration of the skin at the medial aspect of the ankles.  
The Veteran sought private care from R.H., D.O. in August 2003.  It was noted that the Veteran's past medical history was significant for severe varicose veins for which he was prescribed compression stockings.  The Veteran did not have any stockings on at the time of the examination.  The diagnosis was multiple, severe leg varicosities.  In a physical therapy assessment dated that same month, the Veteran stated that he had difficulty performing daily activities due to difficulty walking long distances.  He also reported taking frequent breaks when walking as well as having bilateral leg and foot numbness.  A physical examination revealed the Veteran to be ambulatory and in no acute distress.  His varicose veins were described as significant, and the diagnosis was overweight male with varicose vein and lower extremity pain.  The Veteran was instructed on a home exercise program.

The Veteran's representative also submitted a statement in support of the Veteran's increased rating claim in August 2003.  In particular, the representative expressed the opinion that the Veteran's varicose veins were 100 percent disabling and that he was unemployable.  

The Veteran presented to a VA medical facility in September 2003 for a routine appointment.  He was in no acute distress and it was noted that he walked daily to the store and to the park.  The Veteran's physical activity was "as tolerated."  In another appointment dated later that same month, the examiner described the Veteran's varicose veins as "stable."  However, the examiner expressed the opinion that the Veteran was unemployable because of his medical conditions, including varicose veins, schizophrenia, and diabetes mellitus. 

The Veteran was afforded a VA veins examination in September 2003.  The Veteran reported subjective complaints of a diffuse, dull aching pain in his lower extremities while sitting in a chair.  Standing without movement caused the most pain, but he obtained some relief from walking, sitting, or lying down.  He also reported occasional skin ulcers on the lower medial ankles and distal legs.  The Veteran denied surgery on either leg and wore support hosiery in the past.  He stopped wearing the hosiery in the past two years secondary to having difficulty putting them on.  The Veteran also obtained some relief from his symptoms with Motrin and moist warm packs.  
The Veteran was able to walk one-half mile non-stop and go up one flight of stairs without difficulty.  He also experienced falls two to three times yearly without injury.  A physical examination showed no evidence of rashes or bruises on the lower extremities.  However, old varicolaceous scars were found on the medial ankles and distal legs from healed ulcerations.  Large, chronic varicosities in the bilateral lower extremities emptied with elevation of the legs.  The diagnosis was chronic varicose veins of both lower extremities without evidence of post-phlebitic syndrome.  

The Veteran submitted information pertaining to his TDIU claim in September 2003.  Specifically, the Veteran indicated that he last worked in September 1980 in the logging industry.  He identified May 1980 as the date on which his disability affected full-time employment and stated that he became too disabled to work in April 1982.  However, the Veteran did not leave his last job because of his service-connected disability.  It was also noted that the Veteran was a high school graduate, but he denied receiving any other education or training.         

R.H., D.O. prescribed support stockings in October 2003.  The Veteran was afforded a VA general medical examination in November 2003.  He stated that his varicose veins were more painful and encompassed more of his legs.  He also reported that the varicose veins broke open and bled approximately once per month and required two to three days to heal.  He stated that he was in pain 75 percent of the time, but that he obtained some relief with elevation and use of non-steroidal anti-inflammatory medications.  His symptoms were exacerbated by standing still for more than 20 minutes.  A functional assessment found the Veteran able to walk three blocks without rest.  He used a walker or cane for distances of one-half mile or more and stated that he went up and down one flight of stairs at his home (three to four times daily).  An examination of the Veteran's skin revealed old healed scars on the distal legs and medial ankles from prior ulcerations.  Trace ankle and pedal edema was noted.  The diagnosis was chronic bilateral varicose veins without evidence of thrombophlebitis or post-phlebitic syndrome, mild impact on functional ability.       

R.H., D.O. submitted a statements in support of the Veteran's claim dated December 2003 and January 2004.  R.H. noted that the Veteran was seen on three past occasions and that he complained of leg pain.  R.H. indicated that the Veteran had severe varicosities in his legs and the Veteran was encouraged to wear compression hosiery.  However, the Veteran reported continued discomfort with use of the hosiery.  R.H. expressed the opinion that the Veteran could perform "sit down" work, but that anything involving standing or moving would be "very difficult."  R.H. also noted that the Veteran experienced several other medical conditions and/or problems.  In a March 2004 letter, R.H. indicated that the Veteran's condition remained unchanged.  Treatment notes from R.H. dated March 2004 also revealed that the Veteran's symptoms were better with use of support stockings.        

In a March 2004 VA social work note, the Veteran requested a scooter.  According to the Veteran, he needed the scooter to get around the community.  The Veteran also expressed the opinion that using a scooter would help his claim for an increased rating and that it would "look good" to have this in his records.  In a follow-up note dated May 2004, the Veteran denied having any complaints and stated that he walked several blocks to purchase and consume snacks.  

R.H., D.O. submitted another statement in support of the Veteran's claim dated June 2004.  According to R.H., use of support stockings helped the Veteran's leg pain significantly.  In a follow-up letter dated September 2004, R.H. described the bilateral leg varicosities as superficial and severe.  

R.P. also submitted a statement in support of the Veteran's claim dated October 2004.  Specifically, R.P. stated that the Veteran was unable to get or follow substantially gainful employment because of his severe service-connected varicose veins.  The Veteran's varicose veins, according to R.P., showed persistent edema, stasis pigmentation, and eczema, with intermittent ulceration.  It was also noted that the Veteran could hardly walk at times due to the severity of the symptoms.

Similarly, K.J. submitted a statement in October 2004 in which she expressed the opinion that the Veteran was unable to work due to problems he experienced with his legs.  K.J., the owner of a convenience store, indicated that the Veteran was unable to walk or stand for long periods of time.  The Veteran's inability to perform these tasks, according to K.J., "would not be helpful in my field of work of convenience stores."  R.H. also submitted a lay statement that same month in which she described the Veteran as permanently disabled and suggested that the Veteran was entitled to a 100 percent disability rating.  

In a March 2005 VA social work note, the owner of the residential care facility where the Veteran resided expressed concern about the Veteran's attempts to "work the system."  The Veteran presented to a VA medical facility in April 2005 for a regularly scheduled appointment.  A review of systems was negative for rashes or unhealed lesions, but the Veteran reported subjective complaints of bilateral leg, foot, and hip pain.  Physical examination showed large varicosities of the legs and thighs without evidence of edema.  The impression was varicose veins associated with leg pain.  A June 2005 follow-up note found the Veteran to be walking briskly with a cane.

The Veteran submitted a statement in February 2006 in which he expressed the opinion that he was no longer employable due to his service-connected varicose veins.  Prior to service, the Veteran stated that he performed factory work and manual labor jobs, but that these positions were no longer available to him. According to the Veteran, the condition of his varicose veins got progressively worse and he expressed concern that he would be in a wheelchair.  The Veteran requested TDIU benefits and a 100 percent disability rating for his service-connected varicose veins.  

That same month, the Veteran provided additional information about his previous employment.  According to the Veteran, he last worked in 1975 performing factory work and making iron pallets.  The Veteran identified 1975 as the year that he last worked full-time and the year in which his disability affected full-time employment.  It was noted that the Veteran had a general equivalency diploma (GED).  The Veteran also stated that he attempted to obtain vocational skills in a machine shop in 1977 (after he was too disabled to work), but that he was unable to secure employment in this field.
The Veteran's representative also submitted a statement in May 2006 in which she expressed the opinion that the Veteran was unable to sustain any kind of employment for which he was qualified because of his medical disabilities, including varicose veins, diabetes, schizophrenia, depression, and severe leg pain.

R.H., D.O. described the Veteran's overall condition as stable in September 2006.  R.H. noted, however, that the Veteran's advanced leg varicosities caused the Veteran lots of discomfort.

The Veteran was afforded a VA general medical examination in September 2006.  He reported subjective complaints of decreased sensation, pain, skin breakdown without injury, swelling, disfigurement, and difficulty healing.  A functional assessment found the Veteran able to walk approximately three blocks and rest, stand for 30 minutes and rest, and ride in a car for one to two hours.  A physical examination showed large saphenous varicosities in the lower extremities bilaterally with old healed scars consistent with healed ulcerations on the distal aspects of the calf and ankle.  No evidence of clubbing, pedal edema, or cyanosis was found.  The diagnosis was chronic bilateral varicose veins.  The examiner described the functional impact of this disability as mildly moderate and stated that it was "at least as likely as not" that the Veteran would not be prevented from gaining sedentary employment.  

In December 2006, the Veteran was noted to be able to walk downtown with frequent stops.  A May 2007 VA podiatry treatment note found no evidence of ulceration in connection with the Veteran's varicose veins.  

The Veteran was afforded another VA general medical examination in November 2007.  He reported subjective complaints of bilateral leg pain with episodic swelling.  The Veteran used a cane to walk and took Tylenol 3 as needed for pain.  The Veteran's past occupational history was significant for construction work, but it was noted that the Veteran had not worked in the past 25 years as a consequence of physical and psychiatric problems.  A physical examination found no evidence of rashes or bruises and the Veteran was able to walk briskly without the use of a cane.  The Veteran was noted to use the cane on a periodic basis for the past five years.  "Significant" varicose veins were noted bilaterally from the hips to the feet.  The examiner stated that the bilateral pulses were equal, but that the Veteran's feet and ankles had a dusky, bluish appearance due to non-pitting swelling.  The diagnosis was bilateral lower extremity varicose veins.  

According to the examiner, the Veteran's lower extremity varicosities limited his ambulation and time spent on his feet.  Given the Veteran's deconditioned state and obesity, the Veteran would be unable to function in construction work or a labor environment.  However, the examiner also indicated that a number of the Veteran's physical complaints were out of proportion to the physical findings.  The examiner further indicated that the Veteran was not precluded from employment, but would have to perform light to sedentary work.  The examiner also noted that the Veteran was able to perform activities of daily living and might require assistance with medications, but he otherwise seemed to "get out [of the residential care facility] a great deal without the need of attendance."   

The Veteran was afforded a VA veins examination in July 2008.  He reported subjective complaints of lower extremity pain and expressed the opinion that he would be "better off without legs in a wheelchair."  According to the Veteran, he had not worked in over 30 years due to agitation, anger, and an inability to stand for more than 30 minutes or walk more than one-eighth mile.  A physical examination found the Veteran with disfigured lower extremities with large varicose veins extending from the thighs to the lower legs.  Distal and peripheral pulses were diminished bilaterally with 1+ edema in the lower extremities.  Photographs of the Veteran's legs were obtained and associated with the claims file.  The diagnosis was bilateral lower extremity varicose veins, with self-reported increase in pain and disfiguration.  According to the examiner, this disability resulted in moderate to severe functional limitations.

The Veteran was also afforded a VA diabetic foot examination in July 2008.  An examination of the Veteran's skin showed no ulcerations, openings, erythema, edema, or ecchymoses.  

The Veteran presented to D.C., M.D. in March 2009 for examination to rule out venous reflux disease.  Diagnostic testing was interpreted to show no evidence of deep venous thrombosis bilaterally.  There was, however, significant reflux in the right greater saphenous vein from the proximal thigh to the distal calf.  There was also significant reflux in the deep venous system on the left side with significant reflux in the left greater saphenous vein and the lesser saphenous vein.  

A VA endocrinology clinic note dated March 2009 was negative for clubbing, edema, or cyanosis of the extremities.  A VA vascular surgery consultation dated April 2009 found the Veteran's varicose veins to be "significant" with venous stasis changes.  There was, however, no evidence of venous stasis ulceration at that time.  

A follow-up VA podiatry clinic note dated February 2010 found evidence of multiple tortuous veins and edema in the legs and feet.  The diagnosis was bilateral lower extremity varicose veins and edema.  A VA primary care note dated that same month described the Veteran's lower extremity varicose veins as "stable."  However, the Veteran reported in April 2010 that he experienced increased pain with increased activity.  He requested morphine for breakthrough pain.  See also, July 2010 VA primary care note (Veteran reporting increased pain and an inability to work due to varicose veins).              

The Veteran underwent another VA examination in April 2010.  He reported subjective complaints of bilateral leg pain, worse with movement.  He also reported swelling, erythema, numbness, and tingling, as well as weakness, stiffness, deformity, instability, locking, and giving way in the knees and legs.  The Veteran experienced difficulty with all activities involving the lower extremities (i.e., standing, bending, and walking, etc.) and was able to walk one-quarter mile before rest, stand for 15 minutes before rest, and sit for 45 minutes before standing.  The Veteran was unable to go up or down stairs and reported two falls in the past 90 days.  The Veteran was, however, able to perform instrumental and basic activities of daily living without assistance.  A review of systems was positive for skin discoloration of the lower extremities and the development of ulcers approximately once monthly.  

A physical examination showed evidence of stasis discoloration of the bilateral lower extremities from mid-calf to the tips of the toes.  According to the Veteran, he experienced these symptoms for "years."  The Veteran used compression hosiery "once in awhile."  Evidence of a left medial ankle lesion was also found, as was "severe" bilateral lower extremity varicosities.  The varicosities began in the lower inguinal area (right greater than left) and became more pronounced distally with large amounts of varicosities found in the calves.  Skin discoloration was consistent with stasis dermatitis, but no clubbing, cyanosis, or pedal edema was found.  Examination of the ankles showed generalized swelling without pitting edema.  Photographs were obtained and associated with the claims file.  The diagnosis was bilateral symptomatic lower extremity varicose veins with stasis dermatitis and left medial ankle lesion.  According to the examiner, the current stasis hyper-pigmentation was more advanced "than beginning."  Certain areas of hyper-pigmentation were consistent with healed ulcerations, while other areas were consistent with stasis dermatitis.   
	
In a July 2010 addendum, the examiner found that photographs taken in July 2008 clearly showed stasis dermatitis and varicosities.  Regarding the Veteran's functional impairment, the examiner noted that the Veteran was well-known to VA and on "many" mornings was seen standing for long periods of time outside of his apartment waving at passing vehicles.  In the examiner's opinion, this behavior indicated that the Veteran possessed the ability to stand for long periods of time.  Moreover, the examiner stated that the Veteran was regularly seen in the hospital canteen sitting for 30 to 45 minutes.  This behavior indicated an ability to stay seated for an extended period of time.  The Veteran's failure to wear compression stockings also increased the potential for stasis dermatitis and increased bilateral lower extremity pain.  Accordingly, the examiner found that there was no physical limitation which totally restricted the Veteran from being gainfully employed in numerous settings with or without accommodation (i.e., administrative work, telephone work/sales, receptionist, etc.).

A January 2011 VA mental health clinic note described the Veteran as being "unemployable" due to his mental illness and physical limitations, to include diabetes, ectopic atrial rhythm, hypertension, and hyperlipidemia.  Similarly, the Veteran was afforded a VA mental health examination in February 2011.  According to the examiner, the Veteran was unemployable due to schizoaffective disorder.  

The Veteran was afforded another VA veins examination in December 2011.  He reported progressively worsening leg pain, exacerbated with prolonged walking or standing (i.e., after 15 to 20 minutes).  The Veteran occasionally used compression stockings and obtained some relief from his symptoms with elevation.  The Veteran stated, however, that he was able to walk one to two miles daily.  A physical examination revealed that the Veteran had asymptomatic palpable and visible varicose veins bilaterally.  He also had persistent stasis pigmentation or eczema bilaterally, as well as persistent edema bilaterally incompletely relieved with elevation.  The Veteran was noted to use a cane constantly.  According to the examiner, Veteran's service-connected bilateral varicose veins did not preclude him from all employment.  In the examiner's opinion, the Veteran would primarily be recommended for sedentary work with approval for occasional walking.  The Veteran would not be able to operate machinery or drive secondary to his use of narcotic pain medication.  The examiner also noted that the Veteran had additional nonservice-connected conditions of peripheral vascular disease, diabetic peripheral neuropathy, and osteoarthritis of the knees.

The Veteran submitted a statement to VA in May 2012 in which he stated that he had to take breaks when walking one-half mile.  He also stated that he experienced frequent shortness of breath.       

I.  Varicose Veins

The RO granted service connection for varicose veins in both legs in a rating decision dated June 1992.  The RO evaluated the Veteran's disability as non-compensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120, effective February 24, 1992.  The Veteran's disability rating was increased to 30 percent under Diagnostic Code 7120, effective July 27, 1994.  See May 1995 rating decision.  

The Veteran sought an increased rating for varicose veins in April 1998.  The RO granted separate 20 percent evaluations for each leg under Diagnostic Code 7120, effective January 12, 1998.  The combined disability rating was 40 percent, effective January 12, 1998.  The RO assigned this effective date as it corresponded with an amendment to Diagnostic Code 7120 and was found to be more favorable to the Veteran.  

Most recently, the Veteran sought an increased rating for varicose veins in June 2003.  The RO continued the separate 20 percent ratings for each leg under Diagnostic Code 7120.  See April 2004 rating decision.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, the RO increased the Veteran's disability rating for each leg under Diagnostic Code 7120 to 40 percent, effective July 2, 2008.  Effective April 21, 2010, the Veteran's disability rating for each leg was increased to 60 percent.  The combined disability rating was 70 percent, effective July 2, 2008, and 90 percent, effective April 21, 2010.         

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for varicose veins of the left and right legs prior to July 2, 2008.  The Veteran has expressed the opinion that he is entitled to a 100 percent evaluation given the severity of his service-connected bilateral varicose veins.  The Veteran has also indicated that his varicose veins were manifested by symptoms such as bilateral leg, foot, and hip pain (exacerbated by prolonged walking, sitting, or standing), numbness, falls, and problems walking (which necessitated frequent breaks and occasional use of a walker, cane, or compression hosiery), as well as occasional bleeding, decreased sensation, skin breakdown without injury, swelling, disfigurement, and difficulty healing.  The Veteran is capable of observing symptoms related to his bilateral varicose vein disability.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).

However, the Board finds that the Veteran's statements regarding the severity of his service-connected bilateral varicose veins lack credibility, particularly where, as here, it was noted that a number of the Veteran's physical complaints were out of proportion to the physical findings.  See November 2007 VA examination report.  Moreover, concerns were noted on more than one occasion that the Veteran attempted to "work the system" and or request services (i.e., a scooter) not because the severity of his symptoms necessitated it, but because it would ostensibly help his claim for an increased rating and "look good" in his records.  See VA treatment records dated March 2004 and March 2005.  The Veteran was also observed to be able to walk briskly on several occasions (sometimes without the assistance of a cane) and he also acknowledged an ability to walk several blocks in order to purchase and consume snack foods.  See VA treatment records dated March 2004, June 2005, and November 2007.       

The Board also notes that lay statements of record from the Veteran's representative, R.P., K.J., and R.H. suggest entitlement to an evaluation in excess of 20 percent for varicose veins of the bilateral lower extremities.  R.P.'s statement, in particular, is nearly identical to the criteria outlined in Diagnostic Code 7120 for an increased rating.  But, the Board finds that such lay statements, as well as the statements made by the Veteran described above, are entitled to limited, if any, probative value since these individuals lack any medical training.  See 38 C.F.R. § 3.159(a)(1) (2011) .
 
Prior to July 2, 2008, the objective medical evidence of record reflects that the Veteran's varicose veins were manifested by occasional edema and skin ulcers, healed scars consistent with prior ulceration, mild skin discoloration, pain, and non-pitting swelling.  The varicose veins were described as chronic, significant, superficial, advanced, and/or severe with mild to moderate functional impairment.  Even taking into account the Veteran's self-reported symptoms, persistent or massive board-like edema, stasis pigmentation, eczema, subcutaneous induration, persistent ulceration, and/or constant pain at rest was not shown.  Accordingly, an evaluation in excess of 20 percent for left and right leg varicose veins prior to July 2, 2008, is not warranted.  See Diagnostic Code 7120.    

Similarly, the preponderance of the evidence is against an evaluation in excess of 40 percent for varicose veins of the left and right legs prior to April 21, 2010.  Prior to April 21, 2010, the objective medical evidence of record reflects that the Veteran's varicose veins were manifested by multiple disfiguring tortuous veins with frequent edema in the legs and feet, decreased functional ability and pain, diminished distal and peripheral pulses, significant reflux in the saphenous veins and/or left deep venous system, and significant venous stasis changes with moderate to severe functional impairment.  In the Board's opinion, these symptoms more nearly approximate the criteria for a 40 percent evaluation under Diagnostic Code 7120.  See Diagnostic Code 7120 (noting that a 40 percent evaluation is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration).  

The Veteran is not, however, entitled to an evaluation in excess of 40 percent prior to April 21, 2010.  Diagnostic Code 7120 makes clear that an evaluation in excess of 40 percent requires persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; or massive board-like edema with constant pain at rest.  The Board acknowledges that the Veteran's left and right leg varicose veins showed evidence of persistent edema and stasis pigmentation during the time period in question.  Occasional ulceration was also found in the past.  Even taking into consideration the Veteran's self-reported symptoms, the record does not reflect that the left and right leg varicose veins resulted in persistent ulceration or massive board-like edema with constant pain at rest.  Accordingly, an evaluation in excess of 40 percent for left and right leg varicose veins prior to April 21, 2010, is not warranted.  See Diagnostic Code 7120.

The Board also finds that the preponderance of the evidence is against an evaluation in excess of 60 percent for varicose veins of the left and right legs from April 21, 2010.  From April 21, 2010, the objective medical evidence of record reflects that the Veteran's varicose veins were manifested by stasis discoloration from mid-calf to the tips of the toes, left medial ankle lesion, skin discoloration consistent with stasis dermatitis, pain, areas of hyper-pigmentation consistent with healed ulcerations, generalized swelling, persistent stasis pigmentation or eczema, and persistent edema bilaterally incompletely relieved with elevation.  In the Board's opinion, these symptoms more nearly approximate the criteria for a 60 percent evaluation under Diagnostic Code 7120.  See Diagnostic Code 7120 (noting that a 60 percent evaluation is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration).  
  
The Veteran is not, however, entitled to an evaluation in excess of 60 percent from April 21, 2010.  Diagnostic Code 7120 makes clear that an evaluation in excess of 60 percent requires massive board-like edema with constant pain at rest.  The Board acknowledges that the Veteran's left and right leg varicose veins showed evidence of persistent edema, stasis pigmentation, and persistent ulceration during the time period in question.  Even taking into consideration the Veteran's self-reported symptoms, the record does not reflect that the left and right leg varicose veins resulted in massive board-like edema with constant pain at rest.  On the contrary, the Veteran was able to perform instrumental and basic activities of daily living without assistance, known to be able to walk one to two miles daily, and spend long periods of time outside of his apartment waving at passing vehicles.  In addition, the Veteran indicated that he obtained some relief from his symptoms by wearing compression hosiery and elevating his legs.  See December 2011 VA examination report.  Accordingly, an evaluation in excess of 60 percent for left and right leg varicose veins from April 21, 2010, is not warranted.  See Diagnostic Code 7120.

The Board has also considered the applicability of other provisions contained in 38 C.F.R. § 4.104, but finds that the bulk of these provisions are not applicable in the current case.  Diagnostic Code 7121 (post-phlebitic syndrome of any etiology) is potentially applicable in the case, but the rating criteria under this provision are the same as those contained in Diagnostic Code 7120 and evaluated above.

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's left and right leg varicose veins are not so unusual or exceptional in nature as to render the assigned staged ratings inadequate.  The Veteran's service-connected left and right leg varicose veins are rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.104, Diagnostic Code 7120.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected left and right leg varicose veins are congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned disability ratings are provided for certain manifestations of varicose veins, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for staged ratings of 20 percent, 40 percent (effective July 2, 2008), and 60 percent (effective April 21, 2010) more than reasonably describes the Veteran's disability level and symptomatology in each leg and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.104, Diagnostic Code 7120; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected left and right leg varicose veins cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In summary, staged ratings of 20 percent, 40 percent (effective July 2, 2008), and 60 percent (effective April 21, 2010) percent for each leg is proper.  An evaluation in excess of the currently assigned staged disability ratings for service-connected left and right leg varicose veins is not warranted for any period of time covered by the appeal beyond that which was assigned by the RO.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  

In reaching these conclusions, the Board applied the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, the preponderance of the evidence is against a disability rating for left and right leg varicose veins in excess of that which was assigned by the RO, and therefore, the doctrine is not applicable.

II.  TDIU

The Veteran asserts that he is entitled to TDIU benefits.  Regulations provide that TDIU is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment and generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Multiple disabilities resulting from a common etiology or single accident are considered a single disability for determining TDIU eligibility.  Id.  

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  

Service connection is in effect for the following disabilities: right leg varicose veins (20 percent disabling, effective January 12, 1998; 40 percent disabling, effective July 2, 2008; and 60 percent disabling, effective April 21, 2010); and left leg varicose veins (20 percent disabling, effective January 12, 1998; 40 percent disabling, effective July 2, 2008; and 60 percent disabling, effective April 21, 2010).  The Veteran's combined disability rating was 40 percent, effective January 12, 1998; 70 percent, effective July 2, 2008; and 90 percent, effective April 21, 2010.  Therefore, the Veteran meets the minimum criteria for consideration of TDIU from July 2, 2008, regardless of whether his disabilities are treated as a single disability resulting from a common etiology or as separate disabilities.  See 38 C.F.R. § 4.16(a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Preliminarily, the Board notes that there is evidence of record prior to July 2, 2008 that has bearing on the Veteran's employability.  For instance, the Veteran, his representative, R.P., K.J., and R.H. expressed the opinion that the Veteran was no longer employable or was permanently disabled due to his service-connected left and right leg varicose veins.  See lay statements dated August 2003, October 2004, February 2006, and May 2006.  A VA provider in September 2003 determined that the Veteran was unemployable at least in part due to his service-connected left and right leg varicose veins.  It was noted, however, that the Veteran had other nonservice-connected medical conditions which affected his employability.  

In contrast, R.H., D.O. expressed the opinion that the Veteran could perform "sit down" work, but that anything involving standing or moving would be "very difficult."  R.H., noted that the Veteran experienced several other medical conditions and/or problems.  See December 2003 and January 2004 statements.  Similarly, VA examiners indicated in September 2006 and November 2007 that the Veteran would not be prevented from gaining sedentary employment.  While this evidence is instructive to understanding the nature, progression, and severity of the Veteran's service-connected left and right leg varicose veins, the Board will focus more specifically on that evidence associated with the claims file on and after July 2, 2008 in evaluating the Veteran's TDIU claim.  This is because July 2, 2008 is the first date on which the Veteran met the eligibility requirements for TDIU consideration.

Evidence of record both prior to and from July 2, 2008 reflects that the Veteran experiences multiple disabilities that affect his employability.  The record also reflects that the Veteran has a high school diploma (or GED) and that he worked in the past performing factory work or manual labor, making iron pallets, and working in the logging industry.  The Veteran, by his own account, has not worked since 1975 or 1980 and has made essentially no attempt to seek employment of any kind since 1977.

Regarding his service-connected disabilities in particular, VA examiners have consistently found that the Veteran's service-connected left and right leg varicose veins alone do not preclude substantially gainful employment.  See VA examination reports and addenda dated July 2010 and December 2011.  Specifically, VA examiners concluded that the Veteran was able to work in numerous sedentary or light settings with or without accommodation (i.e., administrative work, telephone work/sales, receptionist, etc.).  Id.  Such findings are also consistent with opinions about the Veteran's employability rendered prior to July 2, 2008.  See December 2003 and January 2004 statements from R.H., D.O; VA examination reports dated September 2006 and November 2007 (noting that the Veteran was capable of performing "sit down" or sedentary work despite the severity of his service-connected varicose veins).  

The Board is aware that a VA examiner in September 2003 determined that the Veteran was unemployable at least in part due to his service-connected left and right leg varicose veins.  It was noted, however, that the Veteran had other nonservice-connected medical conditions which affected his employability.  Further, the examiner provided no rationale to support the stated opinion or to explain the degree to which the Veteran's service-connected varicose veins alone affected his employability.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  Accordingly, this opinion has limited probative value.   
   
The Board acknowledges that the Veteran experiences limitations due to his service-connected left and right leg varicose veins.  The Veteran also reported other limitations stemming from nonservice-connected physical and psychiatric problems.  The Board finds the Veteran's statements in this regard to be competent and credible in light of the evidence of record.  See Davidson, 581 F.3d. at 1315.  However, VA examiners, particularly in July 2010 and December 2011 found that the Veteran was able to perform sedentary or light work despite the severity of his service-connected varicose veins.  The Board finds these examination reports to be highly probative evidence on the Veteran's level of employability because the examiners relied on professional training and expertise as well as an interview with and examination of the Veteran.  The examiners also elicited a pertinent occupational and medical history as the Veteran described it before reaching these conclusions.  Furthermore, the competent, credible, and probative evidence does not otherwise show that the current service-connected disabilities alone prevent the Veteran from obtaining and maintaining substantially gainful employment.
Under these circumstances, the Board finds that the Veteran is not unemployable as a result of his service-connected disabilities alone.  In rendering this decision, consideration cannot be given to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  As the preponderance of the evidence is against a finding that the Veteran is unemployable solely as the result of his service- connected left and right leg varicose veins, the Board finds that a total disability rating based on individual unemployability is not warranted on a schedular basis and that referral for extraschedular consideration is likewise not warranted.  See 38 C.F.R. 4.16(b) (noting that extraschedular consideration is warranted in cases where a veteran is unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards set forth 38 C.F.R. § 4.16(a)).  Accordingly, the claim is denied.  

The Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.


CONTINUED ON NEXT PAGE


ORDER

An evaluation in excess of 20 percent for left leg varicose veins prior to July 2, 2008, in excess of 40 percent prior to April 21, 2010, and in excess of 60 percent thereafter, is denied.

An evaluation in excess of 20 percent for right leg varicose veins prior to July 2, 2008, in excess of 40 percent prior to April 21, 2010, and in excess of 60 percent thereafter, is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


